Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 1 of 16




                     Exhibit 1
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 2 of 16
                             Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 3 of 16
                                       CIVIL ACTION COVER SHEET INSTRUCTIONS
                                SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

     AC Actions Involving the State/Municipality *                        ER Equitable Remedies                                          RP Real Property

    AA1 Contract Action involving Commonwealth,               D01 Specific Performance of a Contract         (A)          C01 Land Taking                              (F)
        Municipality, MBTA, etc.                (A)           D02 Reach and Apply                            (F)          C02 Zoning Appeal, G.L. c. 40A               (F)
    AB1 Tortious Action involving Commonwealth,               D03 Injunction                                 (F)          C03 Dispute Concerning Title                 (F)
         Municipality, MBTA, etc.               (A)           D04 Reform/ Cancel Instrument                  (F)          C04 Foreclosure of a Mortgage                (X)
    AC1 Real Property Action involving                        D05 Equitable Replevin                         (F)          C05 Condominium Lien & Charges               (X)
        Commonwealth, Municipality, MBTA etc. (A)             D06 Contribution or Indemnification            (F)          C99 Other Real Property Action               (F)
    AD1 Equity Action involving Commonwealth,                 D07 Imposition of a Trust                      (A)
        Municipality, MBTA, etc.                (A)           D08 Minority Shareholder's Suit                (A)                  MC Miscellaneous Civil Actions
    AE1 Administrative Action involving                       D09 Interference in Contractual Relationship   (F)
        Commonwealth, Municipality, MBTA,etc. (A)             D10 Accounting                                 (A)          E18 Foreign Discovery Proceeding             (X)
                                                              D11 Enforcement of Restrictive Covenant        (F)          E97 Prisoner Habeas Corpus                   (X)
             CN Contract/Business Cases                       D12 Dissolution of a Partnership               (F)          E22 Lottery Assignment, G.L. c. 10, § 28     (X)
                                                              D13 Declaratory Judgment, G.L. c. 231A         (A)
    A01 Services, Labor, and Materials             (F)        D14 Dissolution of a Corporation               (F)                AB Abuse/Harassment Prevention
    A02 Goods Sold and Delivered                   (F)        D99 Other Equity Action                        (F)
    A03 Commercial Paper                           (F)                                                                    E15 Abuse Prevention Petition, G.L. c. 209A (X)
    A04 Employment Contract                        (F)        PA Civil Actions Involving Incarcerated Party †             E21 Protection from Harassment, G.L. c. 258E(X)
    A05 Consumer Revolving Credit - M.R.C.P. 8.1   (F)
    A06 Insurance Contract                         (F)                                                                            AA Administrative Civil Actions
                                                              PA1 Contract Action involving an
    A08 Sale or Lease of Real Estate               (F)
                                                                  Incarcerated Party                         (A)
    A12 Construction Dispute                       (A)                                                                    E02 Appeal from Administrative Agency,
                                                              PB1 Tortious Action involving an
    A14 Interpleader                               (F)                                                                        G.L. c. 30A                              (X)
                                                                  Incarcerated Party                         (A)
    BA1 Governance, Conduct, Internal                                                                                     E03 Certiorari Action, G.L. c. 249, § 4      (X)
                                                              PC1 Real Property Action involving an
         Affairs of Entities                       (A)                                                                    E05 Confirmation of Arbitration Awards       (X)
                                                                  Incarcerated Party                         (F)
    BA3 Liability of Shareholders, Directors,                                                                             E06 Mass Antitrust Act, G.L. c. 93, § 9      (A)
                                                              PD1 Equity Action involving an
         Officers, Partners, etc.                  (A)                                                                    E07 Mass Antitrust Act, G.L. c. 93, § 8      (X)
                                                                  Incarcerated Party                         (F)
    BB1 Shareholder Derivative                     (A)                                                                    E08 Appointment of a Receiver                (X)
                                                              PE1 Administrative Action involving an
    BB2 Securities Transactions                    (A)                                                                    E09 Construction Surety Bond, G.L. c. 149,
                                                                  Incarcerated Party                         (F)
    BC1 Mergers, Consolidations, Sales of                                                                                     §§ 29, 29A                               (A)
         Assets, Issuance of Debt, Equity, etc.    (A)                                                                    E10 Summary Process Appeal                   (X)
                                                                                  TR Torts
    BD1 Intellectual Property                      (A)                                                                    E11 Worker's Compensation                    (X)
    BD2 Proprietary Information or Trade                                                                                  E16 Auto Surcharge Appeal                    (X)
                                                              B03 Motor Vehicle Negligence - Personal
         Secrets                                   (A)                                                                    E17 Civil Rights Act, G.L. c.12, § 11H       (A)
                                                                  Injury/Property Damage                     (F)
    BG1 Financial Institutions/Funds               (A)                                                                    E24 Appeal from District Court
                                                              B04 Other Negligence - Personal
    BH1 Violation of Antitrust or Trade                                                                                       Commitment, G.L. c.123, § 9(b)           (X)
                                                                  Injury/Property Damage                     (F)
         Regulation Laws                           (A)                                                                    E25 Pleural Registry (Asbestos cases)
                                                              B05 Products Liability                         (A)
    A99 Other Contract/Business Action - Specify   (F)                                                                    E94 Forfeiture, G.L. c. 265, § 56            (X)
                                                              B06 Malpractice - Medical                      (A)
                                                                                                                          E95 Forfeiture, G.L. c. 94C, § 47            (F)
                                                              B07 Malpractice - Other                        (A)
                                                                                                                          E99 Other Administrative Action              (X)
    * Choose this case type if ANY party is the               B08 Wrongful Death - Non-medical               (A)
                                                                                                                          Z01 Medical Malpractice - Tribunal only,
    Commonwealth, a municipality, the MBTA, or any            B15 Defamation                                 (A)
                                                                                                                              G.L. c. 231, § 60B                       (F)
    other governmental entity UNLESS your case is a           B19 Asbestos                                   (A)
                                                                                                                          Z02 Appeal Bond Denial                       (X)
    case type listed under Administrative Civil Actions       B20 Personal Injury - Slip & Fall              (F)
    (AA).                                                     B21 Environmental                              (F)
                                                                                                                                     SO Sex Offender Review
                                                              B22 Employment Discrimination                  (F)
    † Choose this case type if ANY party is an                BE1 Fraud, Business Torts, etc.                (A)
                                                                                                                          E12 SDP Commitment, G.L. c. 123A, § 12       (X)
    incarcerated party, UNLESS your case is a case            B99 Other Tortious Action                      (F)
                                                                                                                          E14 SDP Petition, G.L. c. 123A, § 9(b)       (X)
    type listed under Administrative Civil Actions (AA)
    or is a Prisoner Habeas Corpus case (E97).                   RP Summary Process (Real Property)
                                                                                                                                    RC Restricted Civil Actions
                                                              S01 Summary Process - Residential              (X)
                                                                                                                          E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
                                                              S02 Summary Process - Commercial/
                                                                                                                          E27 Minor Seeking Consent, G.L. c.112, § 12S(X)
                                                                      Non-residential                        (F)

                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET

         EXAMPLE:
         CODE NO.                            TYPE OF ACTION (specify)                  TRACK                       HAS A JURY CLAIM BEEN MADE?
                                                                                                                      YES            NO
         B03                     Motor Vehicle Negligence-Personal Injury                    F   .


                                             STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                  A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                           MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 4 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 5 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 6 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 7 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 8 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 9 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 10 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 11 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 12 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 13 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 14 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 15 of 16
Case 1:20-cv-12146-LTS Document 1-1 Filed 12/01/20 Page 16 of 16
